ANDERSON, J.
There is no bill of exceptions in this case, and the record shows that the defendant was convicted under a valid indictment, by a court of competent jurisdiction, and with a lawfully impaneled petit jury, to which the defendant interposed no objection. He was tried at a special term, and we must assume, nothing to the contrary appearing, that the jury trying him was legally drawn, summoned, and impaneled. Nor was any point made in the lower court as to the validity *72of the indictment, and the organization of the grand jury finding same, etc., was properly omitted from the record. — Section 6256 of the Code of 1907.
The only point that can possibly be made against the indictment, but which is without merit, is that it was-found by a court not authorized by law; that is, that it was found at a special term of court, organized at a time covered for the bolding of the regular term, and. that such special term was not, therefore, authorized. Section 3249 of the Code of 1907 is very broad as to-special terms, and seems to authorize the ordering and convening of same at any time; and the fact that the special term was organized at a period covered by the-regular term does not necessarily render the special term unauthorized or invalid. This case is unlike the case of Pope v. State, 165 Ala. 68, 51 South. 521. There the record affirmatively showed that the grand jury was not secured under the form of law. Here the record does not show how the grand jury finding this indictment was secured, and under the terms of section 6256 we must presume that it was legally secured.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Evans, JJ., concur.